DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 6, 8, 9, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson et al (US Patent Application Publication 2007/0280286), and further in view of Kumar KN et al (US Patent Application Publication 2018/0107609). Hereinafter Hodson and Kumar.

Regarding claim 1, Hodson discloses a method comprising: 
measuring, by a sensor device (field unit, paragraph [0052]), operational information associated with an industrial asset (the field unit is coupled with field devices, where the field devise measures one or more characteristics of a process or production system, and the field devices communicate with the field unit, paragraphs [0024] – [0025]; the field device is the industrial asset that is measured, and information is provided to the field unit (i.e. sensor device));
 transmitting, by the sensor device (field unit, paragraph [0052]), the operational information to a first gateway device via a first wireless connection (the field unit communicates with the one or more wireless gateway, where the wireless gateways transmits information wirelessly to and receiving information wirelessly from the field unit, paragraph [0030]); 
receiving, by the first gateway device (the wireless gateway 106a, paragraph [0051]), the operational information via the first wireless connection (the field unit communicates with the one or more wireless gateway, where the wireless gateways transmits information wirelessly to and receiving information wirelessly from the field unit, paragraph [0030]); 
transmitting, by the first gateway device (the wireless gateway 106a, paragraph [0051]), the operational information to a second gateway device via a wired connection (the gateways communicate with the network using one or more wired protocols, paragraph [0038]); 
receiving, by the second gateway device (the wireless gateway 106b, paragraph [0051]), the operational information via the wired connection (the gateways communicate with the network using one or more wired protocols, paragraph [0038]); 
transmitting, by the second gateway device (the wireless gateway 106b, paragraph [0051]), the operational information to an industrial automation device via a second connection (the field device communicates with the process controller through field unit, and one or more gateways, paragraph [0030]; i.e. the gateway 106b communicates with process controller); and 
receiving, by the industrial automation device (process controller, paragraph [0029]), the operational information via the second connection (the field device communicates with the process controller through field unit, and one or more gateways, paragraph [0030]; i.e. the gateway 106b communicates with process controller).
However, Hodson does not explicitly disclose the second connection is “wireless connection.” Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the gateway modules communicate over the network (such as wireless network) with supervisory controller (paragraphs [0022], [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 4, Hodson and Kumar disclose the method of claim 1, but Hodson does not explicitly disclose further comprising transmitting, by the industrial automation device, one or more commands to the sensor device via the first gateway device and the second gateway device; 
wherein the one or more commands are used to adjust a sampling rate for measuring the operational information associated with the industrial asset by the sensor device.
Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the controller performs supervisory control functions on the field devices, and each field device collects data or receives control commands to perform corresponding action (paragraphs [0021] – [0023]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 5, Hodson and Kumar disclose the method of claim 1, but Hodson does not explicitly disclose wherein the wired connection is a power cable, wherein the power cable is used to provide power from the industrial automation device to the industrial asset.
Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the field enclosure includes power supply that provides power to the components of the field enclosure (paragraphs [0022], [0026]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 6, Hodson and Kumar disclose the method of claim 5, but Hodson does not explicitly disclose wherein the power cable is further used to provide power from the industrial automation device to the first gateway device and to the second gateway device.
Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the field enclosure includes power supply that provides power to the components of the field enclosure (paragraphs [0022], [0026]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 8, Hodson discloses a non-transitory computer readable medium comprising a first set of program instructions (field unit includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0052]), a second set of program instructions (the wireless gateway 106a includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0051]), a third set of program instructions (the wireless gateway 106b includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0051]), and a fourth set of program instructions (process controller, paragraph [0029]); 
wherein the first set of program instructions causes a sensor device to perform (field unit includes one or more memories storing data and instructions used by the processor, paragraph [0052]): 
measuring operational information associated with an industrial asset (the field unit is coupled with field devices, where the field devise measures one or more characteristics of a process or production system, and the field devices communicate with the field unit, paragraphs [0024] – [0025]; the field device is the industrial asset that is measured, and information is provided to the field unit (i.e. sensor device)); 
transmitting the operational information to a first gateway device via a first wireless connection (the field unit communicates with the one or more wireless gateway, where the wireless gateways transmits information wirelessly to and receiving information wirelessly from the field unit, paragraph [0030]); 
wherein the second set of program instructions causes the first gateway device to perform (the wireless gateway 106a includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0051]):
receiving the operational information via the first wireless connection (the field unit communicates with the one or more wireless gateway, where the wireless gateways transmits information wirelessly to and receiving information wirelessly from the field unit, paragraph [0030]); 
transmitting the operational information to a second gateway device via a wired connection (the gateways communicate with the network using one or more wired protocols, paragraph [0038]); 
wherein the third set of program instructions causes the second gateway device to perform (the wireless gateway 106b includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0051]): 
receiving the operational information via the wired connection (the gateways 106a and 106b communicate with the network using one or more wired protocols, paragraph [0038]); 
transmitting the operational information to an industrial automation device via a second connection (the field device communicates with the process controller through field unit, and one or more gateways, paragraph [0030]; i.e. the gateway 106b communicates with process controller); and 
wherein the fourth set of program instructions causes the industrial automation device to perform (process controller, paragraph [0029]): 
receiving the operational information via the second connection (the field device communicates with the process controller through field unit, and one or more gateways, paragraph [0030]; i.e. the gateway 106b communicates with process controller).
However, Hodson does not explicitly disclose the second connection is “wireless connection.” Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the gateway modules communicate over the network (such as wireless network) with supervisory controller (paragraphs [0022], [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 9, Hodson discloses a system (control system) comprising: 
a sensor device (field unit includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0052]), a first gateway device (the wireless gateway 106a includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0051]), a second gateway device (the wireless gateway 106b includes one or more processors, and one or more memories storing data and instructions used by the processor(s), paragraph [0051]), and an industrial automation device (process controller, paragraph [0029]); 
wherein the sensor device is configured to (field unit, paragraph [0052]): 
measure operational information associated with an industrial asset (the field unit is coupled with field devices, where the field devise measures one or more characteristics of a process or production system, and the field devices communicate with the field unit, paragraphs [0024] – [0025]; the field device is the industrial asset that is measured, and information is provided to the field unit (i.e. sensor device)); 
transmit the operational information to the first gateway device via a first wireless connection (the field unit communicates with the one or more wireless gateway, where the wireless gateways transmits information wirelessly to and receiving information wirelessly from the field unit, paragraph [0030]); 
wherein the first gateway device is configured to (the wireless gateway 106a, paragraph [0051]): 
receive the operational information from the sensor device via the first wireless connection (the field unit communicates with the one or more wireless gateway, where the wireless gateways transmits information wirelessly to and receiving information wirelessly from the field unit, paragraph [0030]); 
transmit the operational information to the second gateway device via a wired connection (the gateways communicate with the network using one or more wired protocols, paragraph [0038]); 
wherein the second gateway device is configured to (the wireless gateway 106b, paragraph [0051]): 
receive the operational information from the first gateway device via the wired connection (the gateways 106a and 106b communicate with the network using one or more wired protocols, paragraph [0038]); 
transmit the operational information to the industrial automation device via a second connection (the field device communicates with the process controller through field unit, and one or more gateways, paragraph [0030]; i.e. the gateway 106b communicates with process controller); and 
wherein the industrial automation device is configured to (process controller, paragraph [0029]): 
receive the operational information from the second gateway device via the second connection (the field device communicates with the process controller through field unit, and one or more gateways, paragraph [0030]; i.e. the gateway 106b communicates with process controller).
However, Hodson does not explicitly disclose the second connection is “wireless connection.” Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the gateway modules communicate over the network (such as wireless network) with supervisory controller (paragraphs [0022], [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 12, Hodson and Kumar disclose the system of claim 9, but Hodson does not explicitly disclose wherein the industrial automation device is further configured to transmit one or more commands to the sensor device via the first gateway device and the second gateway device; 
wherein the sensor device is further configured to: 
receive the one or more commands; and 
adjust, based on the one or more commands received, a sampling rate for measuring the operational information associated with the industrial asset.
Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the controller performs supervisory control functions on the field devices, and each field device collects data or receives control commands to perform corresponding action (paragraphs [0021] – [0023]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 13, Hodson and Kumar disclose the system of claim 9, but Hodson does not explicitly disclose wherein the wired connection is a power cable, wherein the power cable is used to provide power from the industrial automation device to the industrial asset.
Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the field enclosure includes power supply that provides power to the components of the field enclosure (paragraphs [0022], [0026]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Regarding claim 14, Hodson and Kumar disclose the system of claim 13, but Hodson does not explicitly disclose wherein the power cable is further used to provide power from the industrial automation device to the first gateway device and to the second gateway device.
Kumar discloses the field enclosure includes a FIM (field installable modules) carrier configured as primary gateway module, and a second FIM configured as a secondary gateway module, where the field enclosure includes power supply that provides power to the components of the field enclosure (paragraphs [0022], [0026]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson and Kumar before him or her, to incorporate the field enclosure including multiple gateway modules as taught by Kumar, to improve the control system of Hodson for the motivation of improving control performance and reducing costs by combining multiple functions into a single enclosed device (paragraph [0017] of Kumar).

Claims 2, 3, 7, 10, 11, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson et al (US Patent Application Publication 2007/0280286) in view of Kumar KN et al (US Patent Application Publication 2018/0107609), and further in view of Grone et al (US Patent Application Publication 2020/0385656). Hereinafter Hodson, Kumar, and Grone.

Regarding claim 2, Hodson and Kumar disclose the method of claim 1, but do not explicitly disclose further comprising: 
adjusting, by the industrial automation device, one or more control parameter settings of the industrial automation device based on the operational information received.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone).

Regarding claim 3, Hodson and Kumar disclose the method of claim 1, but do not explicitly disclose further comprising: 
adjusting, by the industrial automation device, one or more motor control settings based on the operational information received.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]), and the 3 phase electrical motors are controlled using variable frequency drives that control the pump speed, start and stop of the actuator pumps (paragraph [0107]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone).

Regarding claim 7, Hodson and Kumar disclose the method of claim 1, but do not explicitly disclose wherein the wired connection is a Pt100 cable.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]), where temperature measurements are made using PT100 elements installed in thermowells or directly into the relevant tanks (paragraph [0106]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone).

Regarding claim 10, Hodson and Kumar disclose the system of claim 9, but do not explicitly disclose wherein the industrial automation device is further configured to adjust one or more control parameter settings of the industrial automation device based on the operational information received.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone). 

Regarding claim 11, Hodson and Kumar disclose the system of claim 9, but do not explicitly disclose wherein the industrial automation device is further configured to adjust one or more motor control settings based on the operational information received.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]), and the 3 phase electrical motors are controlled using variable frequency drives that control the pump speed, start and stop of the actuator pumps (paragraph [0107]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone). 

Regarding claim 15, Hodson and Kumar disclose the system of claim 9, but do not explicitly disclose wherein the wired connection is a Pt100 cable.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]), where temperature measurements are made using PT100 elements installed in thermowells or directly into the relevant tanks (paragraph [0106]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone).

Regarding claim 16, Hodson and Kumar disclose the system of claim 9, but do not explicitly disclose wherein the operational information includes measured values at least for temperature and/or vibration associated with the industrial asset.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone).

Regarding claim 17, Hodson and Kumar disclose the system of claim 9, but do not explicitly disclose wherein the industrial asset includes a motor, a pump, a compressor, a fan, an extruder, and/or a mounted bearing.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]), and the 3 phase electrical motors are controlled using variable frequency drives that control the pump speed, start and stop of the actuator pumps (paragraph [0107]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone).

Regarding claim 18, Hodson and Kumar disclose the system of claim 9, but do not explicitly disclose wherein the industrial automation device is a variable speed drive.
Grone discloses a mobile filtration and transfer rig that includes a pressurised filter housing and body, a transfer pump controlled by a variable speed drive, a calibrated magnetic flowmeter and calibrated temperature elements, wherein the speed of the transfer pump is adjustable via the variable speed drive to ensure optimum flow through the filter assembly during beer transfer (paragraph [0086]), and the 3 phase electrical motors are controlled using variable frequency drives that control the pump speed, start and stop of the actuator pumps (paragraph [0107]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hodson, Kumar, and Grone before him or her, to incorporate the functions of the rig as taught by Grone, to improve the modified process controller of the control system of Hodson-Kumar for the motivation of a more space-effective, and cost-effective experience without conventional issues (paragraph [0124] of Grone).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PULINI et al – the connectivity of wireless device is tracked over time, where a monitoring application supported by the system manager identifies or receives information defining different connection events associated with a wireless device
Ruud DE LIGT – the field devices are coupled to host computer by a shared field communications channel that includes a scanner that supports a queue that consumes scanner bandwidth
Hui-guang SONG – the industrial intelligent gateway includes communication interface such as RS232, RS485, Ethernet, and PT100, where the industrial intelligent gateway is used to achieve data monitoring, reporting, and analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468